11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In the matter of the Expunction of A.L.,      * From the 441st District Court
                                                of Midland County,
                                                Trial Court No. CV56100.

No. 11-20-00048-CV                            * December 16, 2021

                                              * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the order of the trial court and remand this cause to the trial court with
instructions to grant Appellant’s petition for expunction.